Exhibit 2.2 ADDENDUM TO AGREEMENT AND PLAN OF MERGER BY AND AMONG THE AMACORE GROUP, INC., LBS ACQUISITION CORP., AND LIFEGUARD BENEFITS SERVICES, INC. Dated October 5, 2007 Pursuant to the terms of Article X of the Agreement and Plan of Merger By and Among The Amacore Group, Inc., LBS Acquisition Corp., and LifeGuard Benefits Services, Inc., dated October 5, 2007, the parties hereby agree as follows: 1. The parties hereby waive as a condition to Closing the documents referred to in Article 10.1 and Article 10.2. 2. The Closing shall, subject to paragraph 3 below, be deemed effective October 9, 2007. 3. The parties shall, on or before October 26, 2007, review, approve and exchange the Closing documents which approval will not be unreasonably withheld or delayed. Agreed to by: LIFEGUARD BENEFIT SERVICES, INC. By: Name: Ty Bruggemann Title: Chief Executive Officer LBS ACQUISITION CORP. By: Name:Jay Shafer Title: Sole Board Member THE AMACORE GROUP, INC. By: Name: Jay Shafer Title: President
